Case 2:19-cv-02188-JAM-AC Document 7-2 Filed 01/30/20 Page 1 of 3




         Exhibit B
            Case 2:19-cv-02188-JAM-AC Document 7-2 Filed 01/30/20 Page 2 of 3


           WAJDA LAW GROUP, APC
           Nicholas M. Wajda
      2    6167 Bristol Parkway, Suite 200
       3   Culver City, CA 90230
           Telephone: (310) 997-0471
      4    Email: nick@wajdalawgroup.com
           Attorneyfor Plaintiff
       5

       6                              UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
       7
       8
            DEIRDRE P. MARSH-GIRARDI,                     Case No. 2: 19-cv-02188-JAM-AC
      9
                              Plaintiff,                  AFFIDAVIT OF NICHOLAS M. WAJDA
      10
                  V.
      11
      12    CLIENT RESOLUTION
      13    MANAGEMENT, LLC,

      14                      Defendant.

      15
      16      I. I am the attorney for Plaintiff in the above-entitled action and as such, I am familiar with

      17         the billing, records, events, and pleadings in this matter.
      18      2. The Summons and Complaint were served upon Defendant on November 5, 2019.
      19
              3. A responsive pleading to the Complaint was due on November 26, 2019. No response was
      20
                  tendered within the time allowed by law, nor has the Defendant sought additional time
      21
                  within which to respond.
      22

      23      4. As required by the Service Members Civil Relief Act of 2003, I have confim1ed that the
'Ir   24          Defendant is not currently in active military service.

      25      5. To my best information and belief, Defendant is not an infant or an incompetent person.
      26          Plaintiffs primary claims are for statutory damages under the Fair Debt Collection Practices
      27
                  Act of $1,000.00 as provided under 15 U.S.C. § 1692k (a)(2)(A); Telephone Consumer
      28


 11
     Case 2:19-cv-02188-JAM-AC Document 7-2 Filed 01/30/20 Page 3 of 3


 1         Protection Act of $12,500.00 as provided under 47 U.S.C §§ 227(b)(3)(B) and$ 1,000.00
 2         as provided under Cal. Civ. Code§ 1788.30 (b).
 3
      6. Plaintiff seeks reasonable costs and attorney fees of$ 4,464.30 as provided under 15 U .S.C.
 4
           §1692k(a)(3) and Cal. Civ. Code § 1788.30(c). Billing has been kept by an electronic
 5
           billing system and is reasonable for an attorney with similar experiece.
 6
 7    7.    The Plaintiff is requesting the entry ofjudgment in the total amount of$ 18,964.30 against

 8         Defendant for its violations of law.
 9

10

11                                                        icholas M. Wajda
                                                         Counsel for Plaintiff
12

13
14

15

16

17

18
19

20

21

22
23

24
25
26

27

28
                                                     2
